
	
		IIB
		111th CONGRESS
		2d Session
		H. R. 5825
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 28, 2010
			Received; read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		AN ACT
		To review, update, and revise the factors
		  to measure the severity, magnitude, and impact of a disaster and to evaluate
		  the need for assistance to individuals and households.
	
	
		1.Short TitleThis Act may be cited as the
			 Multi-State Disaster Relief
			 Act.
		2.Individual
			 assistance factors
			(a)In
			 generalIn order to provide
			 more objective criteria for evaluating the need for assistance to individuals
			 and households and to speed a declaration of a major disaster or emergency
			 under the Robert T. Stafford Disaster Relief and Emergency Assistance Act
			 (42 U.S.C. 5121 et
			 seq.), not later than one year after the date of enactment of
			 this Act, the Administrator of the Federal Emergency Management Agency
			 (referred to in this Act as the Administrator), in cooperation
			 with representatives of State and local emergency management agencies, shall
			 review, update, and revise through rulemaking the factors considered under
			 section
			 206.48(b) of title 44, Code of Federal Regulations, to measure
			 the severity, magnitude, and impact of a disaster.
			(b)Consideration of
			 a contiguous countyIn
			 reviewing, updating, and revising the factors referenced in subsection (a) the
			 Administrator shall include as a factor whether a contiguous county in an
			 adjacent state has been designated in a major disaster or emergency as a result
			 of the same incident.
			(c)ReportNot later than 3 months after the date of
			 enactment of this Act, the Administrator shall submit to the Committee on
			 Transportation and Infrastructure of the House of Representatives and the
			 Committee on Homeland Security and Governmental Affairs of the Senate a report
			 on the Federal Emergency Management Agency’s current regulations, policies,
			 procedures, and practices on—
				(1)recommending major
			 disaster or emergency declarations in order to provide assistance to
			 individuals and households; and
				(2)making
			 post-declaration designations of the need for assistance to individuals and
			 households in a county that is contiguous to a State that has received a major
			 disaster or emergency declaration for the same incident.
				
	
		
			Passed the House of
			 Representatives July 27, 2010.
			Lorraine C. Miller,
			Clerk
		
	
